         Case 3:20-cv-00260-HZ        Document 1-4      Filed 02/14/20   Page 1 of 1




                             ATTACHMENT TO CIVIL COVER SHEET JS-44
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PORTLAND
                             PORTLAND DIVISION


                             LOTHROP v. MACGREGOR
Civil Cover Sheet Box “I (c): additional Attorney information:
                             Thomas R. Walsh (Oregon Bar No. 181628)
                             800 Fifth Avenue, Suite 4100
                             Seattle, WA 98104
                             Phone: 503-806-1750
                             Email: Walsh@Maritime.Law


                             Kevin Beauchamp Smith (pro hac vice pending)
                             Attorney at Law
                             2442 NW Market Street, PMB #10
                             Seattle, WA 98107-4137
                             Phone: 206-781-1657
                             Email: kbeaus@ix.netcom.com
